UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-28536 NEW CENTURY EQUITY HOLDINGS CORP. (Exact name of registrant as specified in its charter) Delaware 74-2781950 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 200 Crescent Court, Suite 1400, Dallas, Texas 75201 (Address of principal executive offices) (Zip Code) (214) 661-7488 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No x As of May 15, 2008, the registrant had 53,883,872 shares of Common Stock outstanding. Index NEW CENTURY EQUITY HOLDINGS CORP. AND SUBSIDIARIES INDEX PAGE PART I FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets – March 31, 2008 (Unaudited) and December 31, 2007 3 Unaudited Condensed Consolidated Statements of Operations – For the Three Months ended March 31, 2008 and 2007 4 Unaudited Condensed Consolidated Statements of Cash Flows – For the Three Months ended March 31, 2008 and 2007 5 Notes to Unaudited Interim Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 4. Controls and Procedures 14 PART II OTHER INFORMATION Item 1. Legal Proceedings 15 Item 6. Exhibits 16 SIGNATURE 17 2 Index PART I FINANCIAL INFORMATION Item 1. Financial Statements NEW CENTURY EQUITY HOLDINGS CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) March 31, December 31, 2008 2007 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 12,731 $ 12,679 Prepaids and other assets 187 37 Total current assets 12,918 12,716 Revenue interest 803 803 Total assets $ 13,721 $ 13,519 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 96 $ - Accrued liabilities 231 131 Current and total liabilities 327 131 Commitments and contingencies Stockholders’ equity: Preferred stock, $0.01 par value, 10,000,000 shares authorized; none outstanding - - Common stock, $0.01 par value, 75,000,000 shares authorized; 53,883,872 shares issued and outstanding 539 539 Additional paid-in capital 75,357 75,357 Accumulated deficit (62,502 ) (62,508 ) Total stockholders’ equity 13,394 13,388 Total liabilities and stockholders’ equity $ 13,721 $ 13,519 The accompanying notes are an integral part of these interim condensed consolidated financial statements. 3 Index NEW CENTURY EQUITY HOLDINGS CORP. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three Months Ended March 31, 2008 2007 Operating revenues $ - $ - Operating expenses: General and administrative expenses 95 169 Operating loss (95 ) (169 ) Other income (expense): Interest income 101 156 Total other income 101 156 Net income (loss) applicable to common stockholders $ 6 $ (13 ) Basic and diluted net income (loss) per common share: Net income (loss) $ 0.00 $ (0.00 ) Weighted average common shares outstanding 53,884 53,884 The accompanying notes are an integral part of these interim condensed consolidated financial statements. 4 Index NEW CENTURY EQUITY HOLDINGS CORP. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Three Months Ended March 31, 2008 2007 Cash flows from operating activities: Net income (loss) $ 6 $ (13 ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Changes in operating assets and liabilities: (Increase) decrease in prepaid and other assets (150 ) 70 Increase (decrease) in accounts payable 96 (8 ) Increase (decrease) in accrued liabilities 100 (11 ) Net cash provided by operating activities 52 38 Cash flows from investing activities: Purchase of property and equipment - (2 ) Net cash used in investing activities - (2 ) Cash flows from financing activities - - Net increase in cash and cash equivalents 52 36 Cash and cash equivalents, beginning of period 12,679 12,319 Cash and cash equivalents, end of period $ 12,731 $ 12,355 The accompanying notes are an integral part of these interim condensed consolidated financial statements. 5 Index NEW CENTURY EQUITY HOLDINGS CORP. AND SUBSIDIARIES NOTES TO THE INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 1. Basis of Presentation The interim condensed consolidated financial statements included herein have been prepared by New Century Equity Holdings Corp. (“NCEH” or the “Company”) and subsidiaries without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”).Although certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to those rules and regulations, all adjustments considered necessary in order to make the financial statements not misleading, have been included.In the opinion of the Company’s management, the accompanying interim condensed consolidated financial statements reflect all adjustments, of a normal recurring nature, that are necessary for a fair presentation of the Company’s financial position, results of operations and cash flows for such periods.It is recommended that these interim condensed consolidated financial statements be read in conjunction with the consolidated financial statements and the notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2007.Results of operations for the interim periods are not necessarily indicative of results that may be expected for any other interim periods or the full fiscal year. Note 2. Historical Overview New Century Equity Holdings Corp. is a company in transition.The Company is currently seeking to redeploy its assets to enhance stockholder value and is seeking, analyzing and evaluating potential acquisition and merger candidates.On October 5, 2005, the Company entered into an agreement (the “Ascendant Agreement”) with ACP Investments, L.P. (d/b/a Ascendant Capital Partners) (“Ascendant”) to acquire an interest in the revenues generated by Ascendant.Ascendant is a Berwyn, Pennsylvania based alternative asset management company whose funds have investments in long/short equity funds and which distributes its registered funds primarily through various financial intermediaries and related channels.The Company’s interest in Ascendant currently represents the Company’s sole operating business. The Company, which was formerly known as Billing Concepts Corp. (“BCC”), was incorporated in the state of Delaware in 1996.BCC was previously a wholly-owned subsidiary of U.S. Long Distance Corp. (“USLD”) and principally provided third-party billing clearinghouse and information management services to the telecommunications industry (the “Transaction Processing and Software Business”).Upon its spin-off from USLD, BCC became an independent, publicly-held company.In October 2000, the Company completed the sale of several wholly-owned subsidiaries that comprised the Transaction Processing and Software Business to Platinum Holdings (“Platinum”) for consideration of $49,700,000 (the “Platinum Transaction”).The Company also received payments totaling $7,500,000 for consulting services provided to Platinum over the twenty-four month period subsequent to the Platinum Transaction. Beginning in 1998, the Company made multiple investments in Princeton eCom Corporation (“Princeton”) totaling approximately $77,300,000 before selling all of its interest for $10,000,000 in June 2004.The Company’s strategy, beginning with its investment in Princeton, of making investments in high-growth companies was also facilitated through several other investments. 6 Index In early 2004, the Company announced that it would seek stockholder approval to liquidate the Company.In June of 2004, the board of directors of the Company determined that it would be in the best interest of the Company to accept an investment from Newcastle Partners, L.P. (“Newcastle”), an investment fund with a long track record of investing in public and private companies.On June 18, 2004, the Company sold 4,807,692 newly issued shares of its Series A 4% Convertible Preferred Stock (the “Series A Preferred Stock”) to Newcastle for $5,000,000 (the “Newcastle Transaction”).The Series A Preferred Stock was convertible into approximately thirty-five percent of the Company’s common stock (the “Common Stock”), at any time after the expiration of twelve months from the date of its issuance at a conversion price of $0.26 per share of Common Stock, subject to adjustment for dilution.The holders of the Series A Preferred Stock were entitled to a four percent annual cash dividend (the "Preferred Dividends").Following the investment by Newcastle, the management team resigned and new executives and board members were appointed.On July 3, 2006, Newcastle converted its Series A Preferred Stock into 19,230,768 shares of Common Stock. During May 2005, the Company sold its equity interest in Sharps Compliance Corp. (“Sharps”) for approximately $334,000.Following the sale of its interest in Sharps, the Company no longer holds any investments made by former management and which reflected former management’s strategy of investing in high-growth companies. Derivative Lawsuit On August 11, 2004, Craig Davis, allegedly a stockholder of the Company, filed a lawsuit in the Chancery Court of New Castle County, Delaware (the “Lawsuit”).The Lawsuit asserted direct claims, and also derivative claims on the Company’s behalf, against five former and three current directors of the Company.On April 13, 2006, the Company announced that it reached an agreement with all of the parties to the Lawsuit to settle all claims relating thereto (the “Settlement”).On June 23, 2006, the Chancery Court approved the Settlement, and on July 25, 2006, the Settlement became final and non-appealable.As part of the Settlement, the Company set up a fund (the “Settlement Fund”), which was distributed to stockholders of record as of July 28, 2006, with a payment date of August 11, 2006.The portion of the Settlement Fund distributed to stockholders pursuant to the Settlement was $2,270,017 or approximately $.04 per common share on a fully diluted basis, provided that any Common Stock held by defendants in the Lawsuit who were formerly directors of the Company would not be entitled to any distribution from the Settlement Fund.The total Settlement proceeds of $3,200,000 were funded by the Company’s insurance carrier and by Parris H. Holmes, Jr., the Company’s former Chief Executive Officer, who contributed $150,000.Also included in the total Settlement proceeds was $600,000 of reimbursement for legal and professional fees paid to the Company by its insurance carrier and subsequently contributed by the Company to the Settlement Fund.Therefore, the Company recognized a loss of $600,000 related to the Lawsuit for the year ended December 31, 2006.As part of the Settlement, the Company and the other defendants in the Lawsuit agreed not to oppose the request for fees and expenses by counsel to the plaintiff of $929,813.Under the Settlement, the plaintiff, the Company and the other defendants (including Mr. Holmes) also agreed to certain mutual releases. The Settlement provided that, if the Company had not acquired a business that generated revenues by March 1, 2007, the plaintiff maintained the right to pursue a claim to liquidate the Company. This custodian claim was one of several claims asserted in the Lawsuit.Even if such a claim is elected to be pursued, there is no assurance that it will be successful.In addition, the Company believes that it has preserved its right to assert that the Ascendant investment meets the foregoing requirement to acquire a business. 7 Index During October 2007, in connection with the resolution of the Lawsuit, the Company and the insurance carrier agreed to settle all claims for reimbursement of legal and professional fees paid by the Company for $240,000. Note 3. Stock Based Compensation During the quarter ended March 31, 2006, the Company adopted the provisions of Statement of Financial Accounting Standards No.123(R), “Share-Based Payment” (“SFAS 123R”) using the modified prospective application transition method.Under this method, previously reported amounts should not be restated to reflect the provisions of SFAS 123R.SFAS123R requires measurement of all employee stock-based compensation awards using a fair-value method and recording of such expense in the consolidated financial statements over the requisite service period.Previously, the Company had applied the provisions of Accounting Principles Board Opinion No.25, “Accounting for Stock Issued to Employees” and related interpretations and elected to utilize the disclosure option of Statement of Financial Accounting Standards No.123, “Accounting for Stock-Based Compensation”. In the first quarter of fiscal 2007 and 2008, the Company recorded no stock-based compensation expense under the fair-value provisions of SFAS 123R.The Company utilizes stock-based awards as a form of compensation for employees, officers and directors. Note 4. Revenue Interest Pursuant to the Ascendant Agreement, the Company is entitled to a 50% interest, subject to certain adjustments, in the revenues of Ascendant, which interest declines if the assets under management of Ascendant reach certain levels.Revenues generated by Ascendant include revenues from assets under management or any other sources or investments, net of any agreed commissions.The Company also agreed to provide various marketing services to Ascendant.On November 5, 2007, John Murray, Chief Financial Officer of the Company, was appointed to the Investment Advisory Committee of Ascendant to replace the Company’s former CEO.The total potential purchase price under the terms of the Ascendant Agreement was $1,550,000, payable in four equal installments of $387,500.The first installment was paid at the closing and the second installment was paid on January 5, 2006.Subject to the provisions of the Ascendant Agreement, including Ascendant’s compliance with the terms thereof, the third installment was payable on April 5, 2006 and the fourth installment was payable on July 5, 2006.On April 5, 2006, the Company elected not to make the April installment payment and subsequently determined not to make the installment payment due July 5, 2006.The Company believed that it was not required to make the payments because Ascendant did not satisfy all of the conditions in the Ascendant Agreement. Subject to the terms of the Ascendant Agreement, if the Company does not make an installment payment and Ascendant is not in breach of the Ascendant Agreement, Ascendant has the right to acquire the Company’s revenue interest at a price which would yield a 10% annualized return to the Company.The Company has been notified by Ascendant that Ascendant is exercising this right as a result of the Company’s election not to make its third and fourth installment payments.The Company believes that Ascendant has not satisfied the requisite conditions to repurchase the Company’s revenue interest. Ascendant had assets under management of approximately $39,500,000 and $37,500,000 as of March 31, 2008 and December 31, 2007, respectively.Under the Ascendant Agreement, revenues earned by the Company from the Ascendant revenue interest (as determined in accordance with the terms of the Ascendant Agreement) are payable in cash within 30 days after the end of each quarter.Under the terms of the Ascendant Agreement, Ascendant has 45 days following notice by the Company to cure any material breach by Ascendant of the Ascendant Agreement, including with respect to payment obligations.Ascendant failed to make the required revenue sharing payments for the quarters ended June 30, 2006, September 30, 2006 and December 31, 2006 and for the year ended December 31, 2007, in a timely manner and did not cure such failures within the required 45 day period.In addition Ascendant has not made the payment for the quarter ended March 31, 2008.Under the terms of the Ascendant Agreement, upon notice of an uncured material breach, Ascendant is required to fully refund all amounts paid by the Company, and the Company’s revenue interest remains outstanding. 8 Index The Company has not recorded any revenue or received any revenue sharing payments for the period from July 1, 2006 through March 31, 2008.According to the Ascendant Agreement, if Ascendant acquires the revenue interest from the Company, Ascendant must pay the Company a return on the capital that it invested.Pursuant to the Ascendant Agreement, the required return on the Company’s invested capital will not be impacted by any revenue sharing payments made or not made by Ascendant. In connection with the Ascendant Agreement, the Company also entered into the Principals Agreement with Ascendant and certain limited partners and key employees of Ascendant (the “Principals Agreement”) pursuant to which, among other things, the Company has the option to purchase limited partnership interests of Ascendant under certain circumstances.Effective March 14, 2006, in accordance with the terms of the Principals Agreement, the Company acquired a 7% limited partnership interest from a limited partner of Ascendant for nominal consideration.The Principals Agreement contains certain noncompete and nonsolicitation obligations of the partners of Ascendant that apply during their employment and the twelve month period following the termination thereof. Since the Ascendant revenue interest meets the indefinite life criteria outlined in Statement of Financial Accounting Standards No. 142, “Goodwill and Other Intangible Assets”, the Company does notamortize this intangible asset, but instead reviews this asset quarterly forimpairment.Each reporting period, the Company assesses whether events orcircumstances have occurred which indicate that the indefinite life criteria areno longer met. If the indefinite life criteria are no longer met, the Companyassesses whether the carrying value of the asset exceeds its fair value, and animpairment loss is recorded in an amount equal to any such excess. The Company assesses whether the entity in which the acquired revenueinterest exists meets the indefinite life criteria based on a number of factorsincluding: the historical and potential future operatingperformance; thehistorical and potential future rates of attrition among existing clients; thestability and longevity of existing client relationships; the recent, as well aslong-term, investment performance; the characteristics of the entities’ productsand investment styles; the stability and depth of the managementteam and thehistory and perceived franchise or brand value. Note 5. Commitments and Contingencies In October 2000, the Company completed the Platinum Transaction.Under the terms of the Platinum Transaction, all leases and corresponding obligations associated with the Transaction Processing and Software Business were assumed by Platinum.Prior to the Platinum Transaction, the Company guaranteed two operating leases for office space of the divested companies.The first lease is related to office space located in San Antonio, Texas, and expired in 2006.The second lease is related to office space located in Austin, Texas, and expires in 2010.Under the original terms of the second lease, the remaining minimum undiscounted rent payments total approximately $2,482,000 at March 31, 2008.In conjunction with the Platinum Transaction, Platinum agreed to indemnify the Company should the underlying operating companies not perform under the terms of the office leases.The Company can provide no assurance as to Platinum’s ability, or willingness, to perform its obligations under the indemnification.The Company does not believe it is probable that it will be required to perform under the remaining lease guarantee and, therefore, no liability has been accrued in the Company’s financial statements. 9 Index On December 12, 2005, the Company received a letter from the SEC, based on a review of the Company’s Form 10-K filed for the year ended December 31, 2004, requesting that the Company provide a written explanation as to whether the Company is an “investment company” (as such term is defined in the Investment Company Act of 1940).The Company provided a written response to the SEC, dated January 12, 2006, stating the reasons why it believes it is not an “investment company”.The Company has provided certain confirmatory information requested by the SEC.In the event the SEC or a court took the position that the Company is an investment company, the Company’s failure to register as an investment company would not only raise the possibility of an enforcement or other legal action by the SEC and potential fines and penalties, but also could threaten the validity of corporate actions and contracts entered into by the Company during the period it was deemed to be an unregistered investment company, among other remedies. In a letter to the Company dated October 16, 2007, a lawyer representing Steven J.
